                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DARREN HENDERSON,                                   Case No. 17-cv-06977-HSG
                                   8                   Plaintiff,                           ORDER GRANTING PLAINTIFF'S
                                                                                            REQUEST FOR AN EXTENSION OF
                                   9            v.                                          TIME
                                  10    J. LEWIS, et al.,                                   Re: Dkt. No. 50
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Plaintiff’s request for an extension of time to file his reply in

                                  14   support of his summary judgment motion and to file his opposition to Defendants’ summary

                                  15   judgment motion is GRANTED. Dkt. No. 50. Plaintiff shall file both his reply in support of his

                                  16   summary judgment motion and his opposition to Defendants’ summary judgment motion by April

                                  17   30, 2019. Defendants shall file a reply in support of their summary judgment motion within

                                  18   fourteen (14) days of the date Plaintiff’s opposition is filed.

                                  19          This order terminates Dkt. No. 50.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 4/1/2019

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
